UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4588


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ADIEL GUTIERREZ-MONDRAGON, a/k/a Pedro Gonzalez Penaloza,
a/k/a Adiel Gutierrez, a/k/a Gabriel Gonzalez-Penaloza,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00099-JAB-1)


Submitted:   December 13, 2010            Decided:   December 23, 2010


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, PA, Durham, North
Carolina, for Appellant.     John W. Stone, Jr., Acting United
States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adiel Gutierrez-Mondragon pleaded guilty to illegally

reentering       the   United     States        after    being       deported       for     an

aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2)

(2006).     The U.S. Sentencing Guidelines Manual (2008) called for

a sentencing range of 57 months to 71 months, and Gutierrez-

Mondragon received a 60-month sentence.                   Gutierrez-Mondragon now

appeals, claiming that the district court imposed a procedurally

unreasonable      sentence      because     it     failed       to       address    all     of

counsel’s sentencing arguments and failed to provide an adequate

explanation for the sentence imposed.                   We affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).       A    sentence     is    procedurally            reasonable      where        the

district     court     properly      calculated         the    defendant’s         advisory

Guidelines    range,      considered       the    18    U.S.C.       §    3553(a)    (2006)

sentencing    factors,      analyzed       any    arguments          presented      by     the

parties, and sufficiently explained the selected sentence. Id.

at 49-50.

            In     this    case,     the       district       court       complied        with

§ 3553(a), Gall, and this court’s sentencing precedent.                                    The

district court heard arguments from the parties and permitted

Gutierrez-Mondragon        to   speak      on    his    own    behalf.         The    court

explained that, after considering all the factors listed and

                                           2
arguments made by counsel, it found no reason to depart from the

advisory guidelines sentence.       Accordingly, we reject Gutierrez-

Mondragon’s claim of procedural error.             See United States v.

Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (“Generally, an

adequate explanation for a Guidelines sentence is provided when

the district court indicates that it is resting its decision on

the commission’s own reasoning . . . and           . . . the case before

[the   court]    is    typical.”    (internal      quotation     marks     and

alterations omitted)).

           We accordingly affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    3